McGrath, C. J.
The facts of this case are similar to those in Shrimpton & Sons v. Netzorg, 104 Mich. 225; and the principal questions raised here are ruled by the decision in that case.
The order was printed, leaving spaces as to quantities and dates, and containing blanks of which the following are copies:






One of the inducements held out was that the plaintiff was to print, upon the card containing the hooks and eyes, *70defendants’ advertisement. Just before the signature, printed in smaller type, were the words: “When ready, ship by the cheapest way.” Defendants’ testimony was that plaintiff’s agent first took the order in a memorandum book, which was exhibited .to defendants, and approved; that the order there written was for “three gross;” that-plaintiff’s agent then filled out the order blank, informed defendants that it contained the order given, and defendants, relying upon the representation, signed the same without reading it. Afterwards plaintiff wrote to defendants as follows:
“We are in receipt of your esteemed order given to our salesman Mr. Bertrand for three great gross cards of Kantopen hooks and eyes, to be put up as soon as we can prepare the goods with your name and special advertising matter printed thereon.
“We read the advertisement as follows:



“Please check this all over carefully, making any changes or corrections you desire; and, if O. K., sign, and return to us by first mail, in the inclosed stamped envelope, and we will proceed with the order. It usually requires from JO to 70 days to get out this class of goods, but we will hurry the order, and ship at the earliest possible date. Thanking you for the favor, we remain
“Yours respectfully,
“Alfred Shrimpton & Sons, Ltd.
“We have checked this all over carefully, and find it to be correct in every particular.
[Signed] “Rosenbaum & Speyers.”
Defendants attached their signature, and returned this letter. They testified that they did so supposing that it had been sent to obtain their approval of the advertisement, and that they gave no particular attention to the *71other portions of the letter, but placed their “O. K.” within the space containing the advertisement, as indicated. The defendants, upon receipt of the bill for the goods, refused to receive them, and they remained at the freight office.
It is urged that this case is distinguishable from the Netzorg case, in that here a confirmatory order was given. It was entirely proper to permit the explanation of the circumstances under which this order was obtained. Both papers related to the same transaction. If the first was obtained through fraud, defendants would be bound to repudiate it when discovered, and not before. The transaction was tainted by the fraud in the procurement of the original order, and the procurement of the confirmatory letter did not purge the transaction of the fraud.'
The testimony tending to show similar transactions with others was admissible as bearing upon the question of intent. Beebe v. Knapp, 28 Mich. 53; French v. Ryan, 104 Mich. 625.
The judgment is affirmed.
The other Justices concurred.